Case: 18-40328      Document: 00514941232         Page: 1    Date Filed: 05/02/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 18-40328                            May 2, 2019
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


              Plaintiff - Appellee

v.

JUAN MARTIN SEGURA-OLVERA,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:17-CR-176-4


Before HAYNES, GRAVES, and HO, Circuit Judges.
PER CURIAM:*
       Juan Martin Segura-Olvera, a Mexican national, pleaded guilty to
Conspiracy to Receive and Possess an Unregistered Firearm; to wit, a
Destructive Device, in violation of 18 U.S.C. § 371. The district court sentenced
Segura-Olvera to fifty months’ imprisonment, which was below the U.S.
Sentencing Guidelines range.           Segura-Olvera now appeals his sentence,
arguing     that   the   district   court    erred    in   imposing     two       sentencing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-40328        Document: 00514941232           Page: 2     Date Filed: 05/02/2019



                                        No. 18-40328
enhancements: a two-level enhancement under U.S.S.G. § 2K2.1(b)(3)(B) 1 for
possessing a “destructive device,” and a four-level enhancement under
§ 2K2.1(b)(6)(A) 2 for possessing a firearm with knowledge, intent, or reason to
believe it would be transported to Mexico.                   He argues that there was
insufficient evidence to prove that he knew the type of firearm he possessed or
that he knew the firearm was intended for Mexico.
       Because Segura-Olvera has failed to adequately brief his arguments, his
arguments are deemed waived. 3 Even if this court were to consider Segura-
Olvera’s arguments challenging the factual sufficiency of the evidence
supporting the enhancements, his arguments fail. Ostensibly, he argues that
the district court was required to make specific factual findings as to what he
knew before applying the sentencing enhancements. However, to the extent
that Segura-Olvera argues that the district court erred in relying on the PSR,
his argument is meritless because he failed to provide any rebuttal evidence to
challenge the facts in the PSR; he merely objected. 4 Accordingly, the district
court was permitted to rely on the facts in the PSR and make common-sense


       1   Under U.S.S.G. § 2K2.1(b)(3)(B), a base offense level may be increased by two levels
if the offense involved a destructive device, other than a portable rocket, a missile, or a device
for use in launching a portable rocket or a missile.
        2 Under § 2K2.1(b)(6)(A), a defendant’s base offense level may be increased by four

levels if the defendant “possessed any firearm or ammunition while leaving or attempting to
leave the United States, or possessed or transferred any firearm or ammunition with
knowledge, intent, or reason to believe that it would be transported out of the United States.”
        3 See Monteon-Camargo v. Barr, 918 F.3d 423, 428 (5th Cir. 2019) (“Generally

speaking, a [party] waives an issue if he fails to adequately brief it.”) (quotation omitted);
Sindhi v. Raina, 905 F.3d 327, 334 (5th Cir. 2018) (“Issues that are not briefed are waived
and will not be considered on appeal.”) (quotation omitted); United States v. Ramirez, 555 F.
App’x 315, 321 (5th Cir. 2014) (“An appellant may not incorporate by reference arguments
made in his district court pleadings, and conclusional and inadequately briefed arguments
are waived.”).
        4 See United States v. Caldwell, 448 F.3d 287, 290 (5th Cir. 2006) (“In regard to

guideline enhancements, the district court may adopt facts contained in a PSR without
inquiry, so long as the facts have an adequate evidentiary basis and the defendant does not
present rebuttal evidence.”).

                                                2
     Case: 18-40328       Document: 00514941232          Page: 3     Date Filed: 05/02/2019



                                       No. 18-40328
inferences from circumstantial evidence. 5 Because Segura-Olvera has failed
to demonstrate that the district court’s factual findings were clearly erroneous
in any way, and we find that the enhancements were plausible in light of the
record as a whole, we AFFIRM.




       5See id. (“To prevail on appeal, the defendant must prove that the district court’s fact-
finding was clearly erroneous, which may include showing the material untruth of the PSR
information relied upon by the district court.”) (internal citation omitted).
                                               3